216 F.2d 191
Lorenz A. VER BRYCK, Appellant,v.UNITED STATES of America, Appellee.
No. 14848.
United States Court of Appeals Fifth Circuit.
October 15, 1954.

Appeal from the United States District Court for the Western District of Louisiana; J. Skelly Wright, Judge.
Sidney M. Cook and Charles D. Egan, Shreveport, La., for appellant.
T. Fitzhugh Wilson, U. S. Atty., Mason P. Gilfoil, Asst. U. S. Atty., William R. Veal, Asst. U. S. Atty., Shreveport, La., for appellee.
Before HUTCHESON, Chief Judge, and HOLMES and RUSSELL, Circuit Judges.
PER CURIAM.


1
On consideration of the motion filed by appellant, Lorenz A. Ver Bryck in the above entitled and numbered cause to remand the case to the United States District Court for the Western District of Louisiana in order that favorable action may be taken by that Court upon his application for a new trial,


2
It is now here ordered and adjudged by this Court that the above entitled and numbered cause be remanded to the said District Court so that favorable action might be taken by that Court upon appellant's application for a new trial.


3
It is further ordered by the Court that a certified copy of the motion to remand and of this judgment be forthwith forwarded to the Clerk of the United States District Court, at Shreveport, Louisiana.